ORDER
The Disciplinary Review Board having filed with the Court it decision in DRB 15-258, recommending that as a matter of final discipline pursuant to Rule l:20-13(c), KIRILL PERCY of AVENTURA, FLORIDA, who was admitted to the bar of this State in 1996, and who has been temporarily suspended from the practice of law since April 10, 2013, should be disbarred;
And the recommendation of disbarment being based on respondent’s guilty plea in the United States District Court for the Southern District of New York to one count of conspiracy to defraud the United States Government in violation of 18 U.S.C. *476§ 371, and to one count of health care fraud, in the United States District Court for the Eastern District of New York, in violation of 18 U.S.C. § 1347, conduct that in New Jersey violates RPC 8.4(b)(eommission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer), and RPC 8.4(c)(eonduct involving dishonesty, fraud, deceit or misrepresentation);
And KIRILL PERCY having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that KIRILL PERCY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that KIRILL PERCY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that KIRILL PERCY comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by KIRILL PERCY pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *477expenses incurred in the prosecution of this matter, provided in Rule 1:20-17.